                                        Case 5:19-cv-00894 Document 1-3 Filed 07/26/19 Page 1 of 1
                                                                                     5:19—cv-00894
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXTPAGE OF THIS FORM)

I.(a) PLAINTIFFS                                                                                              DEFENDANTS



    (b)     County of Residence of First Listed Plaintiff         Bexar                                       County of Residence of First Listed Defendant             Missouri
                                (EXCEPTIN U.S. PLAINTIFF CASES)                                                                             (IN US. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES,USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (C) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (IfKnown)
    Juan Carlos Martinez; Davis Law Firm; 10500 Heritage Blvd. #102;                                        Harrison Yoss; Thompson, Coe, Cousins & Irons, LLP; 700 N. Pearl
    San Antonio, Texas 78216                                                                                St., #2500, Dallas, TX 75201. Tel. 214-871-8200; Sean M. Crowley;
    Telephone: 210-444-4444                                                                                 Thompson Coe; 701 Brazos, Austin, TX 78701. Tel. 512-708-8200

II. BASIS OF JURISDICTION (Place an "X"in One Box Only)                                          III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an "X" in One Boxfor Plaintiff
                                                                                                        (  For Diversity Cases Only)                                       and One Boxfor Defendant)
O 1      U.S. Government                0 3 Federal Question                                                                       PTF         DEF                                       PTF      DEF
           Plaintiff                          (U.S. Government Not a Party)                          Citizen of This State         :X 1        0 1    Incorporated or Principal Place     0 4 04
                                                                                                                                                        of Business In This State

O 2 U.S. Government                     X4     Diversity                                             Citizen of Another State          0 2     0 2    Incorporated and Principal Place    0 5      X5
       Defendant                                 (Indicate Citizenship ofParties in Item III)                                                            of Business In Another State

                                                                                                     Citizen or Subject of a           0 3     0 3    Foreign Nation                      0 6      06
                                                                                                       Foreign Country
IV. NATURE OF SUIT(Place an "X" in One Box Only)                                                                                                Click here for: Nature of Suit Code Descriptions
I                                                                TORTS                                 1E AFL        RE/PE        T     1        BANKRUPTCY                    OTHER    AT
X     110 Insurance                      PERSONAL INJURY                PERSONAL INJURY              0 625 Drug Related Seizure          0 422 Appeal 28 USC 158         0 375 False Claims Act
0     120 Marine                       0 310 Airplane                 0 365 Personal Injury -              ofProperty 21 USC 881         0 423 Withdrawal                0 376 Qui Tam (31 USC
0     130 Miller Act                   0 315 Airplane Product               Product Liability        0 690 Other                               28 USC 157                      3729(a))
0     140 Negotiable Instrument               Liability               0 367 Health Care/                                                                                 0 400 State Reapportionment
0     150 Recovery of Overpayment      0 320 Assault, Libel &              Pharmaceutical                                                  PROPERTY RIGHTS               0 410 Antitrust
         & Enforcement of Judgmen             Slander                       Personal Injury                                              0 820 Copyrights                0 430 Banks and Banking
0     151 Medicare Act                 0 330 Federal Employers'            Product Liability                                             0 830 Patent                    0 450 Commerce
0     152 Recovery of Defaulted               Liability               0 368 Asbestos Personal                                            0 835 Patent - Abbreviated      0 460 Deportation
          Student Loans                0 340 Marine                          Injury Product                                                    New Drug Application      0 470 Racketeer Influenced and
        (Excludes Veterans)            0 345 Marine Product                  Liability                                                   0 840 Trademark                       Corrupt Organizations
0     153 Recovery of Overpayment             Liability                PERSONAL PROPERTY                      0                             OCIAL CURIT                  0 480 Consumer Credit
          of Veteran's Benefits        0 350 Motor Vehicle            0 370 Other Fraud       0 710 Fair Labor Standards                 0 861 HIA(139540                0 490 Cable/Sat TV
0     160 Stockholders' Suits          0 355 Motor Vehicle            0 371 Truth in Lending         Act                                 0 862 Black Lung(923)           0 850 Securities/Commodities/
0     190 Other Contract                    Product Liability         0 380 Other Personal    0 720 Labor/Management                     0 863 DIWC/DIWW (405(g))              Exchange
0     195 Contract Product Liability   0 360 Other Personal                 Property Damage          Relations                           0 864 SSID Title XVI            0 890 Other Statutory Actions
0     196 Franchise                          Injury                   0 385 Property Damage   0 740 Railway Labor Act                    0 865 RSI(405(g))               0 891 Agricultural Acts
                                       0 362 Personal Injury -             Product Liability  0 751 Family and Medical                                                   0 893 Environmental Matters
                                             Medical Malpractice                                     Leave Act                                                           0 895 Freedom ofInformation
I     TLEAI PRiIPEIiTY,                   CIVIL RIGHTS,                      N R PETITIONS0 790 Other Labor Litigation          , %3FEDER 1L TAX SUITS                          Act
0 210 Land Condemnation                0 440 Other Civil Rights         Habeas Corpus:        0 791 Employee Retirement         0 870 Taxes(U.S. Plaintiff               0 896 Arbitration
0 220 Foreclosure                      0 441 Voting                   0 463 Alien Detainee          Income Security Act               or Defendant)                      0 899 Administrative Procedure
0 230 Rent Lease & Ejectment           0 442 Employment               0 510 Motions to Vacate                                   0 871 IRS—Third Party                          Act/Review or Appeal of
0 240 Torts to Land                    0 443 Housing/                       Sentence                                                  26 USC 7609                              Agency Decision
0 245 Tort Product Liability                 Accommodations           0 530 General                                                                                      0 950 Constitutionality of
0 290 All Other Real Property          0 445 Amer. w/Disabilities -   0 535 Death Penalty            IMI UGRATICCIIX,-',      1                                                State Statutes
                                             Employment                 Other:                0 462 Naturalization Application
                                       0 446 Amer. w/Disabilities -   0 540 Mandamus & Other 0 465 Other Immigration
                                             Other                    0 550 Civil Rights            Actions
                                       0 448 Education                0 555 Prison Condition
                                                                      0 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement

V. ORIGIN (Place an "X" in One Box Only)
O 1      Original          X2 Removed from                0 3         Remanded from             0 4 Reinstated or       O 5 Transferred from          rl   6 Multidistrict         0 8 Multidistrict
         Proceeding           State Court                             Appellate Court               Reopened                Another District                 Litigation -              Litigation -
                                                                                                                           ( specify)                        Transfer                 Direct File
                                           Cite the U.S. Civil Statute under which you are filing (Do not citejurisdictionalstatutes unless diversity)
                                            28 U.S.C.§ 1332
                                                          (a)
                                                            , 1441(a)and 1446
VI. CAUSE OF ACTION                        Brief description of cause:
                      Breach of Contract, Violations of the DTPA and Texas Insurance Code
VII. REQUESTED IN   0 CHECK IF THIS IS A CLASS ACTION           DEMAND $                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                          JURY DEMAND:         X Yes      0No

VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                       DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
07/26/2019                                                              /s/ Harrison H. Yoss
FOR OFFICE USE ONLY

     RECEIPT 4                    AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
